DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tickle (US 3,791,491) in view of Asano (EP 1950448).
Tickle discloses a floating caliper brake device (Title) for a railroad vehicle, comprising: 

a support pin (10) that is supported by the cylindrical portion in such a manner as to be slidable in an axial direction of the cylindrical portion; 
a caliper (Fig. 1) that extends in a direction intersecting with the axial direction, and includes a first arm portion (Caliper lever 1a is pivotably fixed to the rod 10 by way of the lever 11) fixed to the support pin and provided on a first side of the cylindrical portion in the axial direction and a second arm portion (Caliper lever 1b is pivotably fixed to the rod 10 by way of the yoke 4, the caliper lever 1a, the rod 10 and the lever 11) fixed to the support pin and provided on a second side of the cylindrical portion in the axial direction; 
a first brake shoe (3) that is provided on the first arm portion; 
a second brake shoe (3) that is provided on the second arm portion and is opposite to the first brake shoe in the axial direction; 
a pressurizing device (8) configured to move the first brake shoe back and forth with respect to the second brake shoe.  Tickle does not disclose details of the pressurizing device.
Asano discloses a brake cylinder comprising a pressurizing device (14) configured to move the first brake shoe back and forth with respect to the second brake shoe; 
an elastic member (21) that is supported by the cylindrical portion and is expandable and contractible in the axial direction; 

a moving member (22; [0030]) that is frictionally engaged with the support pin on the second side from the elastic member so as to be slidable in the axial direction, 
wherein an end portion of the elastic member on the first side and an end portion of the stopper member on the first side are each supported by the cylindrical portion (17), 
at least a portion of an end portion of the stopper member on the second side overlaps the moving member when viewed in the axial direction (17), and 
an end portion of the elastic member on the second side projects toward the second side from the end portion of the stopper member on the second side and is connected to the moving member (21, Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power actuator of Tickle by using the slack-adjusting brake cylinder of Asano in order to provide slack-adjusted braking.
	As per claim 2, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 1.  Asano further discloses wherein the moving member is frictionally engaged with the support pin in such a manner that a maximum static friction occurring between the support pin and the moving member is greater than a restoring force of the elastic member ([0030], [0033]). 
As per claim 3, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 1.  Asano discloses further comprising a restriction member (20; [0031]) configured to restrict a distance between the end portion on the 
As per claim 4, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 2.  Asano discloses further comprising a restriction member (20; [0031]) configured to restrict a distance between the end portion on the first side of the elastic member and the end portion on the first side of the moving member to not more than a predetermined value.
Response to Arguments
5.	Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Regarding the prior art rejection of claim 1 under Tickle and Asano, the applicant argues that:
“However, as can be seen in Fig. I of Tickle depicted above, the caliper levers 1a, 1b are not fixed on respective first and second sides of actuator 8 to the diaphragm rod 10” (Page 6).

The caliper levers (1a) and (1b) are fixed to the diaphragm rod (10) by way of the lever (11) and yoke (4).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657